Citation Nr: 0619684	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-34 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In March 2003, the RO granted service connection for PTSD and 
initially assigned a 10 percent rating, effective from July 
2002.  In an August 2004 rating decision, the RO increased 
the evaluation to 30 percent for the PTSD and assigned an 
earlier effective date of June 18, 2002.  In an October 2004 
rating decision, the RO increased the evaluation to 50 
percent effective from June 2002.  

In November 2004 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The Board remanded the case for additional development in 
March 2005.  In a November 2005 decision, the RO granted 
service connection for lumbar spine degenerative disc 
disease, lumbar spondylosis, foraminal stenosis and assigned 
a 20 percent rating.  However, the RO denied a separate 
service connection for a chronic right hip disorder.  




FINDINGS OF FACT

1.  Minimal degenerative joint disease (DJD) of the right hip 
did not manifest in service or for many years following 
separation from service, and is not shown to be etiologically 
related to the veteran's military service.  

2.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, due to 
symptoms such as: homicidal ideation, obsessive rituals; 
obscure, illogical, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently; spatial disorientation; neglect of personal 
appearance and hygiene; impaired impulse control; and an 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated 
during service, nor may DJD of the right hip be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  

2.  The criteria are not met for an initial rating higher 
than 50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.126, 4.130, Diagnostic Code (DC 9411).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes that a letter regarding these requirements 
was sent to the claimant in September 2001, prior to the 
April 2002 rating decision from which these claims ensued.  
He was issued additional letters over the years pertaining to 
VCAA laws and regulations, most recently in March 2005.  
Specifically, these letters notified him that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from any private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  He was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The record in this case includes service medical records, 
post service private and VA medical records, and statements 
from the claimant.  VA made all reasonable efforts to assist 
him in the development of the claim and notified her of the 
information and evidence necessary to substantiate the 
claims.  There is no indication of any relevant records that 
the RO failed to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for a right hip disorder and for an increased rating for 
PTSD, but he was either not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the claimant on one or both of 
these latter two elements, the Board finds no prejudice in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a right hip disorder and for an increased 
rating for PTSD, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Such examinations were conducted by VA on numerous 
occasions, most recently in August 2005.  The evidence of 
record is sufficient to make a decision without obtaining 
additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service connection - Right Hip

The veteran contends that he has a right hip disability that 
is related to service or in the alternative to his service-
connected lumbar spine disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
degenerative joint disease to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Service medical records reflect that the veteran was seen on 
numerous occasions for right hip complaints.  It was reported 
that he had a history of preservice back problems.  In 
February 1969, during service, the veteran was diagnosed with 
chronic abduction strain in the right hip and bilateral 
symptomatic spondylolysis at L5.  He was placed on permanent 
profile, and he gave a history of back problems at the time 
of his separation examination in February 1970.  

Post service medical records reflect diagnoses of  mild 
central stenosis secondary to annular bulge and zygapophyseal 
joint hypertrophy at L3-4 and L4-5 and facet joint 
arthropathy.  

In an April 2002 medical opinion, a VA physician stated that 
the medical evidence of record indicated that it was not as 
least as likely as not that the veteran's current condition 
was due to active military duty, because spondylolysis was a 
congenital birth defect, the veteran's medical history showed 
preservice back problems, the long period of time without 
medical evidence to show continuity between the diagnoses of 
spondylolysis and the current condition.  

Subsequent VA treatment records including an October 2004 MRI 
show significant low back diagnoses, but there was no 
evidence of congenital spine canal stenosis.  This is 
contradictory to previously reported medical findings.  

At an August 2005 VA orthopedic examination, the veteran had 
tenderness to palpation over the midline of the lumbar spine 
and sciatic notch of the right hip.  Following full 
examination of the spine and hip, to include X-rays, the 
final impressions were right hip with minimal DJD and lumbar 
spine spondylosis, with degenerative disk disease (DDD) and 
foraminal stenosis, as well as evidence of (by history) of 
intervertebral disk syndrome.  In summary, the examiner 
opined that the veteran's low back disorder was as likely as 
not related to service-connected injury.  However, in regard 
to the right hip, the examiner specifically noted that this 
did not represent a service-connected history.  Instead, the 
examiner opined that the discomfort in the right hip area was 
referred pain from the lumbar spine and did not represent a 
painful degenerative hip.  The examiner specifically noted 
that his medical opinions were based on review of the entire 
claims file and his current examination.  

After review of the evidence, the Board concludes that the 
preponderance of the evidence is against a finding that a 
chronic right hip disorder was incurred in or aggravated by 
active service.  While hip abduction strain was noted during 
service, post service records are essentially negative for 
diagnosis of additional right hip problems for many years.  
The Board notes that the veteran reported right hip pain on 
several occasions in recent years and upon VA examination in 
August 2005 minimal degenerative right hip arthritis was 
diagnosed.  However, the examiner, who reviewed the claims 
file and examined the veteran, specifically stated that this 
condition was not of service-connected history.  The examiner 
opined that while the veteran has minimal degenerative 
changes in the right hip, the current right hip complaints 
were related to referred pain from the lumbar spine disorder 
and did not represent a painful degenerative hip.  In other 
words, while recognizing that the veteran's right hip 
complaints were real, they were not the result of any 
degenerative arthritis found but part and parcel of the back 
disorder.  This report does not support the veteran's 
contention that he has a right hip disorder of service 
origin.  The Board finds the report highly probative as it 
was based on review of the claims file and evaluation of the 
veteran.  Moreover, there is no contradictory evidence or 
opinion of record.  

Simply put, the denial of the claim is primarily due to the 
fact that no chronic right hip disorder was shown in service 
or for many years thereafter.  Additionally, there is no 
competent evidence of record etiologically linking the 
currently diagnosed mild DJD of the right hip to his 
inservice complaints, and the appeal is denied.  

Although the veteran believes that his currently diagnoses 
right hip condition is of service origin, he is not competent 
to provide evidence that requires medical knowledge.  See 
Grottveit, supra.  Accordingly, the claim for a right hip 
disorder is denied.  Moreover, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting the veteran's claim.  

Increased Rating - PTSD

The veteran contends that his PTSD warrants a rating in 
excess of 50 percent.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Because he appealed the 
initial rating as to this disorder, the Board must consider 
the applicability of staged ratings covering the time period 
in which his claim and appeal have been pending.  Fenderson 
v. West, 12 Vet. App. 119, 12-27 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  
 
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, DC 
9411, which provides a 50 percent evaluation for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411 (2005).

VA has examined the veteran on numerous occasions.  On 
evaluation in February 2002, the veteran had mild problems 
with intrusive recollection, nightmares, and flashbacks.  
These intrusive recollections sometimes occurred daily, but 
at other times, he might go a month without thinking about 
his time in Vietnam.  He had nightmares about every three to 
five months and infrequent, but very intense flashbacks.  He 
was sometimes nervous and anxious when talking about the war.  
He reported no restriction in his interests and activities 
and some mild estrangement as he had few friends.  He was 
close to his family.  Concentration impairment appeared mild.  
His exaggerated startle response was considered to be at 
least moderate and probably severe.  His avoidance and 
numbing symptoms appeared to be mild.  The veteran had 
conflicts with authority that had led him to quit jobs 
because of his temper.  However, he had managed to stay 
employed for 30 years.  His global assessment of functioning 
scale (GAF) score was 65.  Anxiety was initially diagnosed, 
but VA records reflect that PTSD was noted upon subsequently 
dated treatment records in 2002.  

On evaluation in June 2002, it was noted that he had been 
laid off in 2001 and had not been called back to work.  His 
mood was depressed and anxious.  His affect was appropriate 
to his thought content, although it appeared restricted in 
range and labile in intensity.  His thought processes were 
coherent and logical, without indication of formal thought 
disorder.  He was alert and oriented.  His GAF scale score 
was 48.  In August 2002, his GAF score was estimated at 55.  

At a March 2003 VA psychiatric examination, the veteran was 
noted to be socially avoidant in general rather than active 
in any organizations or community groups.  He saw one friend 
fairly regularly and did enjoy helping him restore bicycles 
to give to needy children.  He continued to have frightening 
nightmares about once a month.  He was chronically anxious 
and hypervigilant, and there had recently been an increase in 
his anxiety with the impending war.  He averaged about 4 
hours of sleep per night.  He denied any persistent sad 
moods, his appetite was intact, and he denied guilt feelings.  
On exam, he was alert and oriented, made adequate eye 
contact, and was pleasant and cooperative.  All areas of 
cognitive functioning appeared intact, including 
concentration and memory.  He was described as moderately 
anxious but not depressed.  His GAF scale score was 60.  

VA records show that in June 2004, the examiner noted that 
the veteran's anger and irritability had increased.  The 
veteran reported increased anxiety and insomnia and "crazy 
dreams."  His GAF scale score was 46.  At an August 2004 VA 
exam, he was alert, communicative, appropriately attired with 
good grooming and hygiene.  His mood appeared mildly 
dysphoric and anxious.  He was alert and oriented to person, 
place, time and situation.  His affect was constricted.  His 
speech was slightly shaky but clear and goal directed.  He 
denied any symptoms of psychosis or altered sensorium.  His 
insight was good, and his judgment was fair.  His GAF score 
was 50.  

An August 2005 VA examination report noted that the veteran 
reported symptoms of reexperiencing symptoms in the areas of 
intrusive recollection, dreams, flashbacks, exposure 
distress, and physiological reactivity.  He also experienced 
arousal and avoidance or numbing behaviors.  He reported 
intrusive thoughts on a regular daily basis since the onset 
of the global war on terror.  He experienced exposure 
distress and physiological reactivity even watching 
television.  His avoidant behavior consisted of avoidance of 
others who wanted to talk about Vietnam who had not been 
there.  He did not have difficulty, however, watching movies 
about war which he thought were depicted accurately.  His 
interests were severely restricted.  His affect was 
restricted.  He slept about four hours per night, secondary 
to dreams and back pain.  He was on guard all of the time and 
had severe hypervigilance.  His irritability was moderate.  
His concentration was mild to moderate and startle response 
was prominent.  Impaired occupational functioning relating to 
his symptoms included inability to maintain good working 
relationships with others due to his estrangement and 
irritability.  Impaired social functioning related to these 
symptoms also related primarily to estrangement and 
reexperiencing.  The examiner found moderate impairment from 
an occupational and social point of view.  The veteran's GAF 
score was 48.  

The examiner noted that the veteran's PTSD severely affects 
his social capacity, including his ability to establish and 
maintain effective work and social relationships.  It was 
noted that the veteran was particularly mistrustful and 
guarded.  His ability to develop new social relationships was 
limited as a result of his anxiety and specifically was 
exacerbated by his PTSD.  He was limited in his social 
interactions to those in his immediate family and had very 
little ability to go outside that realm.  He would not be 
expected to fare well in an occupation which required 
frequent interface with the general public.  However, the 
examiner noted that this should not preclude him form working 
with other individual employees or interfacing with others at 
some level.  Finally, it was noted that he suffered from 
distractions by intrusive recollections which impaired his 
ability to give constant attention to a task.  

Upon reviewing the rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 50 percent rating and that an increased disability 
evaluation, therefore, is not warranted.  In this regard, the 
most persuasive clinical evidence of record does not show he 
experiences severe social impairment, or that he has 
obsessive rituals, incoherent speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, homicidal ideation, or an inability to 
function independently.  No objective evidence of delusions, 
hallucinations, or panic attacks have been demonstrated 
either.  While the Board acknowledges that the severity of 
his occupational impairment is significant, the Board notes 
the examiner in 2005 opined that his symptoms should not 
preclude him from working with others at some level.  
Further, there is no persuasive evidence that he is unable to 
function independently in an appropriate and effective 
manner.  In addition, he has had coherent speech, with an 
unimpaired thought process and memory.  His concentration is 
only mildly impaired.  Furthermore, although he reported 
impaired social function, he also admitted having at least 
one friend who he interacted with and good relations with 
most of his family.  Similarly, his sleep impairment is 
significant but also affected by his physical problems.  
Clearly, he is able to participate in many activities of 
daily living despite his difficulty concentrating, intrusive 
thoughts, irritability, and nightmares, which are 
contemplated by the currently assigned 50 percent evaluation.

Aside from this, the veteran's GAF scores, including as a 
result of the impact of his service-connected PTSD, have 
ranged from 46 to 60.  A GAF score of 41 to 50 is indicative 
of serious impairment in social, occupational, or school 
functioning, but a higher score of 51 to 60 is indicative of 
moderate symptoms such as a flat affect or occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning (i.e., few friends, conflicts with peers).  See 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  See, too, 38 C.F.R. § 4.130.  Most of his GAF scores 
have been in the mid to lower echelon of this range, albeit 
at times with a few notable exceptions.  Most significantly, 
though, the VA psychiatrist that examined him in August 2005, 
specifically to determine the severity of his PTSD, including 
the extent of his resulting social and occupational 
impairment as reflected in his GAF score, ultimately 
determined there is moderate impairment in these critical 
respects.  And although the VA examiner's use of this 
descriptive language is not altogether dispositive of the 
rating to be assigned, it is nevertheless probative evidence 
to be considered in making this important determination.  See 
38 C.F.R. §§ 4.2, 4.6.  

The Board has considered whether the veteran is entitled to 
an increased disability evaluation on an extra- schedular 
basis.  However, the Board concludes that the record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his PTSD has resulted in marked interference 
with his employment (that is, beyond that contemplated by his 
current schedular rating) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Rather, as mentioned, 
he worked for many years until being layed off in 2001.  
Also, his treatment instead has been on an outpatient basis.  
So there is no basis for referring this case to the Director 
of VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that the preponderance of the evidence is 
against the claim for a higher initial rating for the PTSD, 
on either a schedular or extra-schedular basis, so the 
benefit-of-the-doubt rule does not apply.

Finally, "staged ratings" as contemplated by the CAVC in 
Fenderson v. West, supra, for discrete intervals based on 
changes in levels of symptomatology are not warranted.  The 
highest evaluation warranted at any time during the pendency 
of the appeal is the presently assigned disability rating.  
In the absence of clinical evidence demonstrating the 
criteria required for a higher disability rating, an 
increased evaluation is not warranted.


ORDER

Service connection for a right hip disorder is denied.  

The claim for an initial rating higher than 50 percent for 
PTSD is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


